In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
             ___________________________

                  No. 02-21-00406-CV
             ___________________________

                KYLE STOWE, Appellant

                             V.

PROGRESSIVE COMMERCIAL CASUALTY COMPANY, Appellee


          On Appeal from the 348th District Court
                  Tarrant County, Texas
              Trial Court No. 348-307852-19


            Before Kerr, Birdwell, and Bassel, JJ.
            Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered “Appellant’s Motion to Dismiss Appeal.” We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: April 14, 2022




                                           2